DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-13 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claims 1, 6, and 9, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method of harvesting energy from one or more conductors of a power grid distribution network, comprising the steps of: harvesting energy from the one or more conductors with a first energy harvesting device installed on the one or more conductors; presenting an input current and an input voltage from the first energy harvesting device to a first energy harvesting circuit comprising an amplifier, a pulse width modulator, and a boost converter driven by the pulse width modulator, the boost converter comprising a switching device and an inductor; and based on operation of the boost converter, adjusting an inductor current flowing through the inductor to output a first ratiometric current from the first energy harvesting device with the first energy harvesting circuit such that a ratio of the input voltage to the input current equals a desired loading resistance of the first energy harvesting circuit.
Regarding Claims 2 and 4-5, they depend from Claim 1.
Regarding Claims 7-8 and 12-13, they depend from Claim 6.
Regarding Claims 10 and 11, they depend from Claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
17 June 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836